Citation Nr: 1720679	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  15-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for gastric cancer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1992.  The Veteran died in September 2016 and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2015 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The July 2015 rating decision denied service connection for gastric cancer, while the May 2016 rating decision denied entitlement to a TDIU.  

In August 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In a September 2016 decision, the Board dismissed the issues on appeal due to the death of the Veteran.  Subsequently, the appellant was accepted as a substitute claimant by the RO and the case has appropriately been returned to the Board for adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran's gastric cancer was etiologically related to his military service.  

2.  The Veteran's service connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastric cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the claim for service connection for gastric cancer and entitlement to a TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary in regards to this issue.

Service Connection 

The appellant contends that the Veteran's gastric cancer was related to his military service, specifically to in-service exposure to petroleum and artillery.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran had a current diagnosis of gastric cancer as evidenced by the April 2015 and August 2016 private opinions.  

Additionally, the Veteran's DD214 shows that his military occupational specialties were unit supply specialist and material control and acting specialist.  As such, the Board finds that the Veteran's reports of exposure to petroleum and artillery are consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  Therefore, the claim turns on whether the Veteran's gastric cancer was related to his military service. 

In this regards, in an April 2015 statement, a private physician, Dr. J.W, stated that the Veteran's military service and the environment he was in had a 50 percent chance or greater of causing his high grade neuroendocrine tumor of his stomach.  

In an August 2016 statement Dr. J.W stated that in his professional opinion, the Veteran's cancer was most likely caused by his exposure to petroleum and artillery related to his military service.  

Based on the above, the Board finds that the Veteran's gastric cancer is related to his military service.  The Board specifically notes the Veteran's conceded in-service exposures and that the private opinion is the only medical opinion of record regarding the nexus element of service connection.  Therefore, service connection for gastric cancer is warranted.  

TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Service connection is in effect for the following:  left knee disability rated at 60 percent; degenerative arthritis of the right metatarsophalangeal joint rated at 10 percent; degenerative joint disease of the right knee rated at 10 percent; and residual scar of the left knee rated at 0 percent.  The Veteran currently meets the schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16(a).  In addition, in light of the Board's award herein, the Board may consider the functional impairment caused by the Veteran's gastric cancer.  

In VA Form 21-8940 received by the RO in January 2016, the Veteran claimed he was unemployable due to his knee.  The Veteran reported that he last worked full time in August 2013.  He indicated that he worked for M.P. as a dispatcher of trucks from April 2013 to August 2013.  He maintained that he "was terminated from last job due to unable to perform duties properly."  He reported that he had earned a college degree and had 21 hours toward a master degree in Business Administration beginning in August 2001.  According to information obtained from M.P. in February 2016, the Veteran worked full-time from April 2013 to August 2013 as a dispatcher.  He was terminated due to "performance."  Records from the Social Security Administration (SSA) show the Veteran was awarded disability benefits.  He was found to be disabled effective as of June 2014.  He was noted to be disabled due to disabilities of the knees and hands, and esophageal reflux.  SSA records detail a work history that included work from 2005 to 2009 as a Shipping/Receiving Supervisor.  In regard to a VA inquiry as to the effect of the Veteran's service connected disabilities on his ability to function in an occupational environment, an opinion in May 2016 provided as follows:  "He experiences difficulty with stairs, squatting, or with extended walking, which interfere with all but sedentary employment.  However, he is able to move and maneuver despite these limitations, and would only be unemployable in certain highly physical jobs.  Also, his decision to stop physical therapy, as well as his prescribed chronic opiate use, artificially exacerbate the underlying disability, and are both temporary and correctable factors which, if corrected, would lead to significantly improve functional mobility and a wider range of job capacity."

Although the May 2016 examiner maintained that the Veteran would only be unemployable in certain highly physical jobs, and that the Veteran would be able to engage in sedentary employment, the Board also finds it significant that the examiner found that the Veteran's decision to stop physical therapy, as well as his prescribed chronic opiate use, exacerbated the underlying disability, and if corrected, would lead to significantly improve functional mobility and a wider range of job capacity.  The Veteran's prescribed chronic opiate use was not temporary, and it was in connection with treatment for the severe disability associated with his left knee.  Also, as described above, the Veteran was diagnosed with gastric cancer for which he was receiving treatment.  He was ultimately deemed terminal.  His certificate of death lists stomach cancer as the cause of death.  "[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of claimant."  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  The Board finds that there is sufficient persuasive evidence that shows that the Veteran's service connected disabilities, including gastric cancer, prevented him from being able to continue to perform the tasks required of gainful employment.  
Accordingly, the Board finds that entitlement to a TDIU was warranted during the Veteran's lifetime.  

      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for gastric cancer is granted.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


